Case:20-17582-MER Doc#:102 Filed:03/19/21                   Entered:03/19/21 16:20:02 Page1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO


 In re:                                                 )
                                                        )       Case No. 20-17582-MER
 LET’S GO AERO, INC.                                    )
                                                        )
                                                        )       Chapter 11
    Debtor.                                             )


 XPRIORI, LLC’S JOINDER TO OBJECTION TO CONFIRMATION OF PLAN FILED
       BY FORCOME LTD., URIAH PRODUCTS, LLC, AND GANG WANG


          XPriori, LLC, a creditor of the debtor (“XPriori”), by and through its attorneys, Kutner
 Brinen, P.C., hereby joins the Objection to Confirmation of the Debtor’s subchapter V plan at
 Docket No. 98, and as grounds therefore, states as follows:
          1.     The Debtor, Let’s Go Aero, Inc. (“Debtor”) filed its voluntary petition under
 subchapter V of Chapter 11 on November 23, 2020.
          2.     XPriori is a creditor of the Debtor, holding an unsecured claim in the principal sum of
 $654,084.19, which claim was filed as Claim No. 3-1.
          3.     Debtor filed its subchapter V plan on February 11, 2021 (the “Plan”).
          4.     Forcome, LTD., Uriah Products, LLC, and Gang Wang objected to the Plan at Docket
 No. 98 (the “Objection”).
          5.     XPriori joins in the Objection.
 DATED: March 19, 2021                          Respectfully submitted,


                                                By:/s/ Jonathan M. Dickey
                                                   Jonathan M. Dickey, #46981
                                                   KUTNER BRINEN, P.C.
                                                   1660 Lincoln Street, Suite 1720
                                                   Denver, CO 80264
                                                   jmd@kutnerlaw.com
                                                   Telephone: 303-832-3047


                                                    1
Case:20-17582-MER Doc#:102 Filed:03/19/21           Entered:03/19/21 16:20:02 Page2 of 2




                              CERTIFICATE OF SERVICE

       I certify that on March 19, 2021, I served a complete copy of the foregoing XPRIORI,
 LLC’S JOINDER TO OBJECTION TO CONFIRMATION OF PLAN FILED BY
 FORCOME LTD., URIAH PRODUCTS, LLC, AND GANG WANG on the following parties in
 compliance with the Federal Rules of Bankruptcy Procedure and the Court’s Local Rules:



 Paul Moss, Esq.
 US Trustee’s Office                             Patrick M. Haines, Esq.
 1961 Stout Street                               1712 Pearl Street
 Suite 12-200                                    Boulder, CO 80302
 Denver, CO 80294

 David Wadsworth, Esq.
 Lindsay Riley, Esq.
 258 West Main Street
 Suite 200
 Littleton, CO 80120

 Michael D. Fielding, Esq.
 4801 Main Street
 Suite 1000
 Kansas City, MO 64112                           /s/Vicky Martina
                                                 Vicky Martina
 Steven W. Kelly, Esq.                           Kutner Brinen PC
 S&D Law
 1290 North Broadway
 Suite 1650
 Denver, CO 80203

 Shaun A. Christensen, Esq.
 Miller & Law, P.C.
 1900 West Littleton Blvd.
 Littleton, CO 80120

 Mark David Dennis
 SL Biggs, a Division of SingerLewak, LLP
 2000 South Colorado Blvd.
 Tower 2, Suite 200
 Denver, CO 80222
